DETAILED ACTION
Status of Claims
	Claims 1-10 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lao et al. (“Process intensification: water electrolysis in a centrifugal acceleration field” J. Appl. Electrochem., 2011, 41:645-656).
Regarding claim 1, Lao discloses a rotary electrolyser (p. 649 = electrolysis device), comprising:

A membrane (= an electrolysis plate, disposed in the housing) and comprising:
A rotary membrane (= rotating plate);
Either the anode or cathode (Figure 3 = a working electrode, disposed on the rotating plate); and
The other of the anode or cathode (Figure 3 = a counter electrode, disposed on the rotating plate and separated from the working electrode; i.e. the electrodes are separated by a membrane);
A rotating element (Figure 3, p.648-649 = a rotating element, pivotally disposed on the rotating plate, such that the electrolysis plate is able to rotate in the housing; i.e. a rotary electrolyser inherently includes a rotating element to carry out rotation; pivoting is provided by the rotational movement).
	Regarding claim 2, Lao discloses an electrolyte feeder tube and an electrolyte extraction tube (Figure 3 = wherein the housing comprises an inlet and an outlet, the inlet and the outlet are respectively disposed on the first surface and the second surface, and the electrolysis plate is disposed between the inlet and the outlet). 
Regarding claim 5, the electrolysis device of Lao produces bubbles which are removed from the inter-electrode spacing, the housing includes an opening on a first side (i.e. side of feeder tube) which would allow the bubbles to be removed.  The instant claim requires an opening for gas.  Additional structure beyond an opening for gas on the first surface and separated from the inlet is not required.  
Regarding claim 9, the rotating speed of the electrolysis plate is claim language directed towards the manner of operating the claimed device and does not differentiate the claimed device from the device of Lao (MPEP § 2114 II). Moreover, Lao discloses an rpm of 800 for example (p. 654) and therefore is capable of performing the claimed rotating speed. 
Regarding claim 10, the flow rate is claim language directed towards the manner of operating the claimed device and does not differentiate the claimed device from the device of Lao (MPEP § 2114 II). Moreover, Lao discloses a flow rate of 2.0 x 10-4 kg s-1 (p. 648).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lao et al. in view of Zhu (WO2018027565). 
Regarding claim 3, Lao discloses the claimed invention as applied above.  Lao is silent in regards to the rotary setup of the electrolysis device therefore in order to practice the invention of Lao one of ordinary skill in the art would necessarily look to the art for workable rotary elements and arrive at the teachings of Zhu.  In the field of performing electrolysis, Zhu discloses the use of a rotary electrode plate (2-4) driven by a motor (4) which is connected through a shaft (2-1) through a sidewall of the housing (Figures 10-11 and 13, page 6). Before the effective filing date of the claimed invention, it would have been obvious to produce a device comprising a rotating element (e.g. rotating shaft) that penetrates through a sidewall of a housing because Zhu teaches a rotating electrode plate that is rotated with a rotating shaft connected through the exterior of the housing to a motor for driving the shaft and electrode plate.  
Regarding claim 4, Zhu discloses a motor (4, page 8 = driving device). 

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination does not disclose or render obvious the combination of claim limitations of claims 1, 2 and 6.  In particular, the prior art does not disclose wherein a rotating plate has a blind hole and the electrolysis device further comprises a reference electrode disposed in the blind hole in combination with the claimed limitations of claims 1 and 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. GB 1522872.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594.  The examiner can normally be reached on Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795